Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered September 16, 2004, convicting her of criminal possession of a controlled substance in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not seek to withdraw her plea of guilty before she was sentenced. Therefore, her claim that her plea was not intelligently, voluntarily, and knowingly made is unpreserved for appellate review (see People v Lopez, 71 NY2d 662 [1988]; People v Hull, 300 AD2d 411 [2002]; People v Harris, 291 AD2d 458 [2002]; People v Nieves, 289 AD2d 342 [2001]). Further, the defendant’s valid and unrestricted waiver of her right to appeal precludes appellate review of her claim that the sentence imposed was excessive (see People v Hidalgo, 91 NY2d 733 [1998]; People v Headley, 289 AD2d 341 [2001]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Florio, J.P., H. Miller, Ritter and Rivera, JJ., concur.